Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-14, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2016/0281716 to Kawamura.
In Reference to Claim 1
Kawamura discloses a scroll compressor comprising:  5a main housing (Fig. 1, 12) including an accommodation space and a refrigerant suction hole (Fig. 1, 11a) configured to introduce a low pressure refrigerant into the accommodation space; a driving part including a driving motor (Fig. 1, 51) accommodated in the main housing; a driving shaft (Fig. 1, 14) coupled to the driving motor; a compression part including a fixed scroll (Fig. 1, 31) accommodated in the main housing 10and an orbiting scroll (Fig. 1, 32) engaged with the fixed scroll to form a high pressure compression chamber; a main frame (Fig. 1, 21) disposed between the driving part and the compression part and configured to divide an interior of the main housing into a low pressure region (Fig. 1, annotated by the examiner) and a high 

    PNG
    media_image1.png
    665
    685
    media_image1.png
    Greyscale

In Reference to Claim 2
Kawamura discloses a medium pressure chamber (Fig. 1, annotated by the examiner) disposed between the compression part and the main frame, such that the main bearing (Fig. 1, 22) is disposed outside the medium pressure chamber (MR).
In Reference to Claim 3
Kawamura discloses the main frame includes: a circular plate portion (Fig. 1, annotated by the examiner) disposed between the driving part and the compression part; and a bearing accommodation portion (Fig. 1, annotated by the examiner) disposed between the circular plate portion 5and the driving part and coupled to the main bearing.

Kawamura discloses the medium pressure chamber (Fig. 1, annotated by the examiner) is formed in the circular plate portion; and the bearing accommodation portion (Fig. 1, annotated by the examiner) protrudes from the circular plate portion 10toward the driving part and is disposed in the low pressure region.
In Reference to Claim 5
Kawamura discloses the bearing accommodation portion (Fig. 1, annotated by the examiner) includes a seat groove; the main bearing (Fig. 1, 22) is disposed in the seat groove, and  15a sealing member(Fig. 1, annotated by the examiner) is disposed between the medium pressure chamber (MR) and the main bearing and configured to prevent a refrigerant from flowing between the medium pressure chamber (MR) and the main bearing.
In Reference to Claim 6
Kawamura discloses the bearing accommodation portion includes an opening (Fig. 1, annotated by the examiner) having one end connected to the low pressure region adjacent to the driving motor and an opposite end connected to the medium pressure chamber (MR) separated from low pressure region by the sealing member.
In Reference to Claim 7
Kawamura discloses an inner circumferential surface of the opening includes a groove (Fig. 1, annotated by the examiner), and the sealing member is seated in the groove.
In Reference to Claim 8
Kawamura discloses the seat groove (Fig. 1, annotated by the examiner) includes a generally concave inner surface (As showed in Fig. 1, the groove concaved into the bearing accommodation portion) along a direction from adjacent to the driving part towards the compression part.
In Reference to Claim 9

In Reference to Claim 10
Kawamura discloses the main frame includes: a circular plate portion (Fig. 1, annotated by the examiner) disposed between the driving part and the compression part; and a bearing accommodation portion (Fig. 1, annotated by the examiner) disposed between the circular plate portion and the driving part.
In Reference to Claim 11
Kawamura discloses an interior of the bearing accommodation portion (Fig. 1, annotated by the examiner) is connected to the low pressure region; and  31the main bearing (Fig. 1, 22) is accommodated in the bearing accommodation portion
In Reference to Claim 12
Kawamura discloses the bearing accommodation portion (Fig. 1, annotated by the examiner) protrudes from the circular plate portion 5toward the driving part; and the interior of the bearing accommodation portion (Fig. 1, annotated by the examiner) is open toward the driving part and is connected to the low pressure region.
In Reference to Claim 13
Kawamura discloses a medium pressure chamber (Fig. 1, annotated by the examiner) disposed between the bearing accommodation portion (Fig. 1, annotated by the examiner) and the compression part (Fig. 1, 32/31); and a sealing member (Fig. 1, annotated by the examiner) disposed in the bearing accommodation portion between the medium pressure chamber (MR) from the low pressure region, wherein the main bearing (Fig. 1, 22) is disposed in a portion of the bearing accommodation 15portion connected to the low pressure region.
In Reference to Claim 14

In Reference to Claim 16
Kawamura discloses a scroll compressor comprising: a main housing (Fig. 1, 12); a driving motor (Fig. 1, 51) disposed in the main housing;  5a driving shaft (Fig. 1, 14) coupled to the driving motor; a fixed scroll (Fig. 1, 31) attached to the main housing; an orbiting scroll (Fig., 32) connected to the driving shaft, the orbiting scroll forming a high pressure compression chamber with the fixed scroll; a main frame disposed between the driving motor and the orbiting scroll and 10configured to divide an interior of the main housing into a low pressure region and a high pressure region, the main frame including a seat groove (Fig. 1, annotated by the examiner) disposed in the low pressure region; and a main bearing (Fig. 1, 22) disposed in the seat groove and configured to rotatably support the driving shaft.
In Reference to Claim 17
Kawamura discloses the main frame includes: a circular plate portion (Fig. 1, annotated by the examiner); and a bearing accommodation portion (Fig. 1, annotated by the examiner) protruding from the circular plate portion towards the driving motor.
In Reference to Claim 18
Kawamura discloses the circular plate portion includes a medium pressure chamber (Fig. 1, annotated by the examiner), 33the bearing accommodation portion includes an opening (Fig. 1, annotated by the examiner) extending from the seat groove to the medium pressure chamber, and the driving shaft (Fig. 1, 14) extends through the opening.
In Reference to Claim 19
Kawamura discloses a sealing member (Fig. 1, annotated by the examiner) disposed in the bearing accommodation portion between the seat groove and the medium pressure chamber.

Kawamura discloses a groove  (Fig. 1, annotated by the examiner) extending 10radially from an inner circumferential surface of the opening into the bearing accommodation portion, the groove (Fig. 1, annotated by the examiner) being configured to receive the sealing member.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2017/0038110 to Schreiber in view of Kawamura.
In Reference to Claims 1 and 15
Schreiber discloses a chiller system have a scroll compressor using carbon dioxide as refrigerant (Paragraph 22)
Schreuber does not teach the detail of the scroll compressor

It would have been obvious to one with ordinary skill, in the art at the time of the invention, to modify the invention of Schreiber to incorporate teachings from Kawamura.  Doing so, would result in the scroll compressor of Kawamura being used in the system of Schreiber, since Kawamura teaches a scroll compressor that may be quickly activated even when the rotor is rotating in the reverse direction. (Paragraph 6 of Kawamura)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410.  The examiner can normally be reached on Mon-Thur: 8 am to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/9/2021